 H. S. BROOKS ELECTRIC, INC.H. S. Brooks Electric, Inc., K & F Electric Co. Inc.,and Waldemar Nikolai, their agent' and Interna-tional Brotherhood of Electrical Workers, LocalUnion No. 43, AFL-CIO. Case 3-CA-6908January 28, 1980SUPPLEMENTAL DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn December 2, 1977, the National Labor Rela-tions Board issued its Decision and Order' in theabove-captioned proceeding in which it directed Re-spondent, inter alia, to make whole Frank Formica,Richard Hemings, Peter Van Zwehl, Anthony DiNiro,and any other employees discriminated against fortheir losses resulting from Respondent's unfair laborpractices.On June 26, 1978, Respondent and the Unionentered into a stipulation approved by the RegionalDirector for Region 3 in which Respondent stated ithad no objection to the Board's Order, supra. Acontroversy having arisen over the amounts of back-pay due, the Regional Director filed (a) a backpayspecification and notice of hearing to which Respon-dent filed an answer; and (b) an amended backpayspecification and notice of hearing to which Respon-dent filed an answer.Thereafter, on September 17, 1979, the GeneralCounsel filed with the Board in Washington, D.C., amotion to transfer the proceeding to the Board, tostrike Respondent's alleged affirmative defenses, andfor summary judgment and issuance of a decision andorder by the Board. Subsequently, on September 21,1979, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent has notfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinent part:' The caption has been amended from that of the backpay specification forthe limited purpose of conforming it to that of the underlying Decision andnot to indicate that Waldemar Nikolai is individually liable for the backpayand benefits ordered herein.247 NLRB No. 82(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any, file ananswer thereto ....(c) ...If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without noticeto the respondent, find the specification to be trueand enter such order as may be appropriate.The amended backpay specification, issued and servedon Respondent on May 9, 1979, specifically states thatRespondent shall, within 15 days from the date of thespecification, file an answer to the amended specifica-tion with the Regional Director for Region 3 and that,if the answer fails to deny the allegations of theamended specification in the manner required underthe Board's Rules and P.egulations, and the failure todo so is not adequately explained, such allegationsshall be deemed to be admitted to be true andRespondent shall be precluded from introducing anyevidence controverting them.In its answer to the amended backpay specification,Respondent admitted all material allegations thereofbut raised as a first affirmative defense that WaldemarNikolai, president of Respondent Brooks, executed anassignment transferring assets, which he had accruedwhile working as an electrician and a member of theUnion, from the Union's annuity fund to the Union'sfringe benefit funds, and that although the assignmenthas not been executed by the annuity fund Respondenthas tendered a bona fide offer in full satisfaction of itsobligation to pay contributions to the benefit funds onbehalf of the discriminatees; and as a second affirma-tive defense Respondent claimed that it is unable topay the amounts due the discriminatees as Brooks andK & F are no longer in business and the liabilities ofeach exceeds its assets.Neither affirmative defense is, however, a properanswer to a backpay specification. The only purpose ofa backpay proceeding is to ascertain the total amountowed by Respondent as a result of its unfair laborpractices; that is, to specify and determine the totalamount of backpay the discriminatees are to receive.Thus, the first affirmative defense is not litigable atthis time but is something to be considered uponcompliance by Respondent with a backpay order. IfRespondent has made a partial satisfaction of totalbackpay, that amount will be deducted from the netbackpay owing. The second affirmative defense-thatRespondent is defunct-is not an issue properly raised'233 NLRB 889.619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin a backpay proceeding, is without legal significance,and is not an issue for the Board to resolve. McLaugh-lin Manufacturing Corporation, 219 NLRB 920(1975). Accordingly, as Respondent's affirmative de-fenses are legally insufficient to foreclose summaryjudgment, the General Counsel's motion to strike thedefenses is denied.Respondent has failed to respond to the Notice ToShow Cause, and, therefore, the allegations in theamended specification, as amended by the GeneralCounsel's motion to transfer the proceeding to theBoard, stand uncontroverted and are deemed to beadmitted as true, and the Board so finds.' Therefore,the General Counsel's Motion for Summary Judgmentis granted.Accordingly, the Board concludes that the netbackpay of the discriminatees, Anthony DeNiro,Frank Formica, Jack Heald, Richard Hemings, andPeter Von Zwehl, is as stated in the computations ofthe amended specification, as amended, and orders thepayment thereof by Respondent to the discriminatees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,H. S. Brooks Electric, Inc., and K & F Electric Co.,Inc., Syracuse, New York, their officers, agents,successors, and assigns, shall make whole the discrimi-natees named below by payment to them of theamount following their names, plus interest thereon tobe computed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977),' until payment ofall backpay due is made, less tax withholdingsrequired by Federal and state law:Anthony DeNiroFrank FormicaJack HealdRichard HemingsPeter Von Zwehl$ 5,900.24714.7714,341.46616.00158.64IT IS FURTHER ORDERED that Respondent pay,with interest thereon as set forth above, on behalf ofeach discriminatee contributions to the followingfringe benefit funds of International Brotherhood ofElectrical Workers, Local Union No. 43, AFL-CIO,in the amounts set opposite their names:Anthony DeNiroHealth & Welfare$331.20Pension$172.05Annuity$333.64Apprenticeshipand Training$57.17Frank FormicaJack HealdRichard HemingpPeter Von Zvehl' In its motion, the General Counsel amended the amount of backpay dueRichard Hemings and in certain respects the amount of contributionsRespondent must pay on behalf of the discriminatees to the Union's fringebenefit funds.' See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).$ 19.44$880.60$104.01$ 10.10$457.45$ 54.03$ 19.71$628.99---$ 10.24$11.86$57.17$ 6.75$ 1.28620